Citation Nr: 1030714	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include secondary to posttraumatic stress disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1996 and January 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefits sought on 
appeal.

The Veteran testified at a personal hearing at the RO in October 
2005.  A copy of the transcript has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In June 2009 the Board remanded the issues for further 
development.  They have since returned to the Board for 
adjudication.  The Board notes that, along with the issues 
discussed below, the issue of entitlement to service connection 
for sinusitis was remanded.  That issue was remanded because of 
the RO's failure to provide the Veteran with a statement of the 
case after receiving his notice of disagreement.  Manlicon v. 
West, 12 Vet. App. 238 (1999).  As specified in the remand 
instructions, in December 2009, the RO sent the Veteran a 
statement of the case.  The Veteran, however, did not complete a 
VA-9 substantive appeal form thereafter and, accordingly, that 
issue is not currently before the Board.  38 U.S.C.A. § 7104 
(West 2002).

As stated in the June 2009 Board remand, review of the appeal is 
complicated by the fact that the Veteran has filed many 
overlapping claims for the issues on appeal.  In June 2009, the 
Board found that the issue of entitlement to service connection 
for hypertension arose from an August 1996 rating decision.

Similarly, the Board notes that in January 2004, the RO denied 
entitlement to service connection for coronary artery disease.  
Thereafter the Veteran filed a timely notice of disagreement and 
in March 2005 a statement of the case was issued.  In March 2005, 
the Veteran responded to the statement of the case with a VA-9 
substantive appeal form and requested a decision review officer 
hearing.  The Veteran was provided with such a hearing in October 
2005.  The RO failed, however, to acknowledge the Veteran's 
substantive appeal and in April 2008, the Veteran was denied 
service connection for coronary artery disease on the basis that 
no new and material evidence was submitted.  In this case, having 
reviewed the entirety of the evidence, the Board finds that the 
issue before it, as the Veteran made every effort to properly 
appeal his claim for coronary artery disease, is entitlement to 
service connection for coronary artery disease on appeal from the 
January 2004 rating decision.


FINDINGS OF FACT

1.  Hypertension was not demonstrated in-service, and compensably 
disabling hypertension began more than one year after separation 
from active duty and hypertension is not shown to be 
etiologically related to service or to posttraumatic stress 
disorder.

2.  Coronary artery disease was not demonstrated in-service, and 
compensably disabling coronary artery disease began more than one 
year after separation from active duty and coronary artery 
disease is not shown to be etiologically related to service or to 
a service-connected disability.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
nor is hypertension proximately due to posttraumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

2.  Coronary artery disease was not incurred in or aggravated by 
service, nor is it proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
May 2003, February 2008 and August 2009 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The RO 
provided notice how disability ratings and effective dates are 
determined.  The claims were readjudicated in April 2010.  Thus, 
any timing error was cured and rendered nonprejudicial.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

As a preliminary matter, the Board notes that in June 2009, it 
remanded the issues on appeal in order to obtain new VA 
examinations.  A remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Stegall, however, does 
not require "full" compliance or even "strict" compliance with 
the remand directive.  It only requires "substantial compliance."  
The United States Court of Appeals for Veterans Claims has 
routinely affirmed Board decisions where it provides an 
explanation for any deviation in its remand instructions.  See 
e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

In this case, while the RO did not provide the Veteran with a 
physical examination, the Veteran's claims file was presented to 
a cardiologist in order to obtain an opinion addressing whether 
either hypertension or coronary artery disease were related to 
service, to the appellant's PTSD or, in the case of coronary 
artery disease, to hypertension.  Thus, the primary goal of the 
examination was not to determine the present nature and extent of 
the Veteran's disorders, disorders which have been firmly 
established, but was instead to determine their etiology.  Hence, 
the undersigned finds that the RO substantially complied with the 
purpose of the Board remand.

In sum, VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim and 
did in fact participate. See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.

Service Connection-Laws and Regulations

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).
 
Service connection can be granted for certain diseases, including 
hypertension and coronary artery disease, if manifest to a 
compensable degree within one year of separation from active 
service.  Such diseases shall be presumed to have been incurred 
in service even though there is no evidence of disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension-Factual Background and Analysis

The Veteran's service treatment records are silent as to any 
treatment for or a diagnosis of high blood pressure.  The 
Veteran's July 1942 physical examination for enlistment notes 
that his blood pressure was 136/80 at the time of enlistment.  
Sick call logs from the Veteran's ship noted no treatment for 
hypertension.  A report of physical examination for discharge 
dated in December 1945 noted that the Veteran's blood pressure 
was 134/88, and 132/86 three minutes later.  

Hypertension as defined in the VA rating criteria is diastolic 
blood pressure that is predominantly 90mm or greater, and 
isolated systolic hypertension is defined as systolic blood 
pressure that is predominantly 160 mm or greater with a diastolic 
blood pressure of 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).   The Board notes initially that the evidence does not 
show hypertension at any time during the Veteran's service or at 
the time of discharge .  Therefore, an in-service incurrence of 
hypertension has not been shown.

If shown within a year of discharge, hypertension may be presumed 
to be related to service.  In this case however, the Veteran's 
treatment records do not evidence hypertension within a year of 
separation from active duty.

In a July 1978 treatment record by private physician Dr. J.K., it 
was reported that high blood pressure was found four years prior.  
An October 1985 record of sick leave from the Veteran's former 
employer noted that the Veteran worked from "July 1940" (sic) 
to July 1983 and that he was out sick for hypertension between 
June and July 1978.  Treatment records prior to 1978 are silent 
as to any complaints of or treatment for hypertension.  Treatment 
records after 1978 show that the Veteran was treated for 
hypertension.  

As stated above, in cases such as this, an in-service incurrence 
of a disorder must be shown or presumed to establish service 
connection.  In this case, in-service incurrence has not been 
shown and the Veteran, therefore, cannot be service connected for 
hypertension on a direct basis.

The Veteran was afforded VA examinations in August 2003 and 
November 2003.  The August 2003 examiner opined that the 
Veteran's hypertension was as likely as not secondary to his 
PTSD.  The November 2003 VA examiner opined that the Veteran's 
PTSD aggravated his hypertension.  Significantly, no rationale 
was provided in support of either opinion and the opinions were 
therefore found to be inadequate by the Board in the June 2009 
remand.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for his 
opinion affects the weight or credibility of the evidence.)  

The claims files were sent for review to a cardiologist who, in 
March 2010, after reviewing the claims file, opined that the 
Veteran did not have hypertension during or immediately following 
service.  The cardiologist further stated that it was important 
to note that over half of all Americans over the age of 65 had 
hypertension, and given the prevalence of the disease in that 
community, she opined that it was impossible to attribute 
hypertension solely to PTSD.  

The Board notes that the Veteran currently carries a diagnosis of 
posttraumatic stress disorder and that he was granted service 
connection for that disorder in October 1995.  In this case, 
however, the records are silent as to any competent and adequate 
medical opinions which link hypertension to the Veteran's PTSD.  
The only competent and adequate medical opinion fully addressing 
all of the facts is the March 2010 opinion from the cardiologist 
who opined that the Veteran's hypertension cannot be attributed 
solely to his PTSD.  

The Board notes that the cardiologist did not address the 
question as to whether PTSD aggravates hypertension.  There is, 
however, no medical evidence whatsoever in the claims file 
suggesting that the Veteran's hypertension is aggravated by his 
posttraumatic stress disorder.  Hence, there is no duty to remand 
the case to secure an opinion on that question.  McClendon v. 
Nicholson, 20 Vet App. 79 (2006) (The duty to assist includes the 
duty to order an examination if there is an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service or with another 
service-connected disability.)

With respect to the articles (entitled "Another Look at Blood 
Pressure" and "High Blood Pressure and Stress") submitted by 
the Veteran, medical articles or treatises can provide important 
support when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, however, 
the medical articles submitted by the Veteran were not 
accompanied by the opinion of any medical expert linking his 
hypertension with his PTSD specifically.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)).  

Additionally, while the Veteran appears to assert that his blood 
pressure in-service did in fact constitute hypertension, Federal 
regulations define hypertension for rating purposes under 
diagnostic code 7101.  Without competent evidence documenting 
evidence of hypertension in-service or compensably disabling 
hypertension within a year of separation from active duty, the 
absence of such evidence outweighs the appellant's lay opinion 
and his recollections.  Accordingly, the articles submitted are 
found to be insufficient to establish a medical nexus opinion for 
causation.  

The Board acknowledges the Veteran's extensive statements 
asserting that his hypertension is due to a number of service-
related events such as combat, a high salt intake, and mustard 
gas exposure.  The Veteran, as a lay person, is not competent to 
render such an opinion.  As a lay person, the Veteran is 
competent to report on that which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, while 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), held that 
a lay person can speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg, here the 
question of etiology goes beyond a simple and immediately 
observable cause-and-effect relationship.  As such, the Board 
finds that the appellant is not competent to render an opinion of 
etiology in this particular case.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs against the claim for 
service connection for hypertension, both on a direct and 
secondary basis.  The Veteran's claim is therefore denied.

Coronary Artery Disease-Factual Background and Analysis

The Veteran's service treatment records contain neither evidence 
of a diagnosis nor evidence of treatment for a heart disorder.  
The Veteran's post service treatment records note that in March 
1997 a pacemaker was installed due to sick sinus syndrome, and 
that in May 2003 the Veteran had a coronary bypass.  After the 
Veteran was afforded a VA examination in October 2003, the VA 
examiner opined that the Veteran's coronary artery disease was 
related to hypertension.  The examiner failed to provide any 
rationale for this opinion.  The evidence of record, however, 
contains no medical opinion which related coronary artery disease 
to service, and as held above, the Veteran is not service 
connected for hypertension.  

In March 2010 a VA cardiologist was asked to determine the 
etiology of the Veteran's coronary artery disease.  During her 
review she noted that the Veteran had diabetes since at least 
2002, and the cardiologist also noted that the Framingham Heart 
Study found that the presence of diabetes doubled the age-
adjusted risk for cardiovascular disease in men.  She then stated 
that diabetes mellitus was an independent cardiovascular risk 
factor even when adjusting for advancing age, hypertension and 
hypercholesterolemia, and she opined that the Veteran's advancing 
age, diabetes and hypertension likely contributed to his coronary 
artery disease.  The cardiologist addressed whether the Veteran's 
coronary artery disease was aggravated by PTSD stating that 
studies had shown no correlation between psychosocial disease and 
coronary artery calcification.  

The Board finds that the preponderance of the competent evidence 
is against the Veteran's claim for service connection for 
coronary artery disease.  As stated above, the October 2003 VA 
examiner opinion, without supporting rationale, has no probative 
value.  Hernandez-Toyens, 11 Vet. App at 382.  The Veteran did 
not have coronary artery disease during service or compensably 
disabling coronary artery disease within a year of separating 
from active duty.  Thus, in-service incurrence of the disease is 
not shown and it may not be presumed.  The preponderance of the 
competent medical evidence is against finding a correlation 
between service and the Veteran's coronary artery disease.  
Indeed, the reviewing cardiologist opined that the appellant's 
disease was attributable to diabetes and old age.  

It is noted that the cardiologist attributed the Veteran's 
coronary artery disease in part to his hypertension, however, as 
hypertension is not service connected, entitlement on a secondary 
basis must be denied.

Regarding the claims that coronary artery disease is related to 
PTSD, for the same reasons stated above, the Veteran, as a lay 
person, is not competent to determine the etiology of this 
disease.  The Board thus finds the Veteran's assertions regarding 
the etiology of his coronary artery disease to be of little 
probative value.  

Moreover, the cardiologist, having reviewed the Veteran's medical 
records and using supporting medical evidence, stated that the 
appellant's coronary artery disease was not due to his PTSD.  The 
medical opinion of the cardiologist, outweighs the lay assertions 
of the Veteran regarding the etiology of his coronary artery 
disease.  Thus, as a whole, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.


ORDER

Entitlement to service connection for hypertension, to include 
secondary to posttraumatic stress disorder, is denied.

Entitlement to service connection for coronary artery disease, to 
include secondary to hypertension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


